DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an addendum" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  The term “addendum” is previously introduced in line 6, it is unclear if the addendum of lines 9-10 is a reference to the same as line 6 or an additional “addendum”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Hammer et al. (US 2006/0090530).
Claim 1:
	Hammer teaches a process comprising: producing a group of automotive components (para. [0002]) by forming different components (vehicle body parts; paras. [0002]-[0003]) having various global geometries via a common tooling (preform or semi-finished formed by deep drawing tool; paras. [0011], [0015]) configured to bend a blank sheet of metal (para. [0013]) to create a variable cross section profile (series produced body skin part 1), the variable cross section profile comprising a variable height cross section (figures 1-3; note that figure 2 shows variable thickness, in the height direction, and figures 2 and 3 show bent edges); forming an addendum (edge of 1, figure 1) as an integral portion of each formed component (figure 1; the edge is integral to the semi-finished part, wherein the semi-finished part is held by means of a holding device in its edge area, figures 4 and 14, paras. [0053, 0065], the edge can be 
Claim 2:
	Hammer teaches that the group of automotive components comprises one component type designated for different vehicle types (paras. [0016], [0018]).
Claim 3:
	Hammer teaches that the one component type comprises an underbody member, a roof cross member, a rail, or a rocker member (para. [0003]).
Claim 4:
	Hammer teaches that the group of automotive components comprises different component types designated for one vehicle type (para. [003], [0016], [0018]).
Claim 5:
	Hammer teaches that each component from the group of automotive components (1) has a longitudinal profile (figures 1-3).
Claim 7:
	Hammer teaches that the addendum extends beyond the global geometry of the component (figure 4, para. [0053]).

Claim 8:
	Hammer teaches that the addendum has a shape universal for each component of the group of the components (the edge is formed on the semi-finished series produced body skin part 1 which is the common global geometry modified to form the local geometries by tool 4.  Since the edge is present in the base geometry it is universal to the local geometries; figures 1-4).
Claim 9:
	Hammer teaches that the addendum is removed after formation of the local geometries (the trimming or edging of the components edge after the incremental deformation, para. [0026]).
Claim 10:
	Hammer teaches that the global geometries and the local geometries are created separately via different tooling (preform global geometries made via deep-drawing forming tool, para. [0015], part with local geometries made by mandrel type forming tool, para. [0011]).
Claim 22:
	Hammer teaches that the variable cross section profile is discontinuous on a longitudinal axis (both axis A and axis B of figure 1 show discontinuous cross-sectional profiles).
Claim 23:
	Hammer teaches that the forming shapes the blank sheet of metal along a longitudinal axis into a convex strip (best shown in figure 3, 1 is formed into a strip having one side which is convex and one side which is concave).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer.
Claim 25:
	Hammer teaches that a majority of the component final shape is formed via the producing the group of automotive components by forming different components having various global geometries via the common tooling configured to bend the blank sheet of metal to create the variable cross section profile (Figures 9-14, Paragraph [0024, 0029, 0053, 0065]).
	Hammer does not explicitly teach that the percentage of the final component shape is up to about 80%.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to form up to about 80% of the component final shape via the producing the group of automotive components, since it has been held that where the general conditions In re Aller, 105 USPQ 233.  Here, Hammer teaches that the vast majority of the final shape is formed via the common tooling and minor changes to the local geometries are subsequently performed.  Determining an optimal percentage of the final shape within the global geometry would have been well within the level of skill of one in the art at the time the invention was filed.  Further, it would be advantageous to one having ordinary skill in the art to have as much of the final shape formed in the global geometry since it would reduce secondary processing time and tooling to achieve the final shape including the local geometries.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have formed up to about 80% of the component final shape in the initially formed global geometry.

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer in view of Durney et al. (US 2009/0194089).
Claim 21:
	Hammer teaches that the forming different components having various global geometries is performed by conventional tooling such as deep drawing presses (para. [0003]) but does not explicitly teach that the global geometries are formed by flexible roll-forming.
	Durney teaches a method for manufacturing sheet metal products having desired three dimensional configurations comprising flexible manufacturing process including roll-forming to form the sheet metal components into desired forms (para. [0004]).

Claim 24:
	Hammer teaches that the forming includes utilizing conventional tooling such as deep drawing presses (para. [0003]) but does not explicitly teach forming utilizing a plurality of independent rolls, each forming an incremental part of the global geometries in steps.
Durney teaches a method for manufacturing sheet metal products having desired three dimensional configurations comprising flexible manufacturing process including roll-forming to form the sheet metal components into desired forms (para. [0004]), wherein roll-forming is commonly known to include multiple rolls each forming an incremental part of the final shape in steps.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used flexible roll-forming, as taught by Durney, to form the global geometries of Hammer since: (a) Hammer is primarily concerned with the customization of the series produced vehicle body parts through its inventive reworking process, not the initial formation of the series produced vehicle body parts; (b) Durney teaches that flexible roll-.
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicant alleges that Hammer fails to teach: (a) forming an addendum as an integral portion of each formed component; and (b) producing a group of automotive components by forming different components having various global geometries via a common tooling configured to bend a blank sheet of metal to create a variable cross section profile, the variable cross section profile comprising a variable height cross section.
The examiner respectfully disagrees.
Hammer teaches forming an addendum (edge of 1, figure 1) as an integral portion of each formed component (figure 1; the edge is integral to the semi-finished part, wherein the semi-finished part is held by means of a holding device in its edge area, figures 4 and 14, paras. [0053, 0065], the edge can be considered extra material to hold the part since it would be trimmed after the finished part is formed, para. [0026]).  Specifically, the fact that the edge is trimmed requires that there be some excess material to the edge which is not part of the finished part.  Accordingly, the “excess” material of the edge area is considered to be the “addendum” or, stated another way, the “item of additional material”.  As such it reads on the claimed “addendum” and Hammer anticipates the claim.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726